Citation Nr: 1144993	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-37 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a neck disability, including as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities and as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Columbia South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the Veteran claimed entitlement to service connection for bilateral carpal tunnel syndrome, the issue to includes peripheral neuropathy of the upper extremities.  Carpal tunnel syndrome is a form of peripheral neuropathy.  Jack Miller Center for Peripheral Neuropathy, University of Chicago, Types of Peripheral Neuropathy-Compression, Carpal Tunnel Syndrome (2001); http://milercenter.uchcago.edu/learnaboutpn/typesofpn/compression/carpaltunnel.shtml.

The issues of entitlement to service connection for low back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has bilateral carpal tunnel syndrome and peripheral neuropathy of the upper extremities secondary to service-connected diabetes mellitus. 



CONCLUSIONS OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome, including peripheral neuropathy of the bilateral upper extremities and as secondary to service-connected diabetes mellitus are met. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

II.  Legal Criteria-Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA amended 38 C.F.R. § 3.310, effective October 10, 2006, to incorporate explicitly the holding in Allen. 71 Fed. Reg. 52,744 -52,747 (2006) (codified at 38 C.F.R. § 3.310 (2011)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice- connected condition prior to the aggravation.  Service connection is being granted in this case on the basis that upper extremity peripheral neuropathy is proximately due to a service connected disability, rather than on the basis of aggravation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B Peripheral Neuropathy of the Upper Extremities

There is no contention or evidence that the bilateral carpal tunnel syndrome or peripheral neuropathy of the bilateral upper extremities were directly incurred in service.  The Veteran contends that his claimed disabilities are secondary to his service-connected diabetes mellitus.  He has provided medical evidence in support of his claims. 

Service treatment records including May and June 1970 Medical Board and discharge examinations are negative for any complaints, treatment or diagnosis of peripheral neuropathy, carpal tunnel syndrome, or any injury or disease of the bilateral upper extremities while in service. 

Post service medical records included treatment records from Clemson Neurology, PC, which revealed that in January 2005, the Veteran had a history of burning causalgic type sensations in his feet and legs.  April 2005 EMG/NCS of the lower extremities included results that were consistent with diffuse peripheral polyneuropathy.  

In April 2005, Dr. G.T.B. of Clemson Neurology, PC reported that the Veteran had been diagnosed clinically, and confirmed electro physiologically, as having diffuse peripheral neuropathy.  Dr. G.T.B. stated that in view of the Veteran's medical history, it was "an extreme likelihood" that his neuropathy was caused by diabetes.  

In a June 2005 rating decision, the RO granted service connection for diabetic peripheral neuropathy of the lower extremities, effective May 3, 2004. 

April 2006 treatment records from Clemson Neurology, PC, show that the Veteran reported that he was starting to have dysesthesias in the upper extremities in the distal hands and fingertips.  The assessment was diffuse peripheral polyneuropathy consistent with his known history of diabetes.  In October 2006, he reported that he was starting to have worsening pain in his hands.  He was assessed with ongoing worsening peripheral neuropathy and superimposed carpal tunnel-type symptoms. 

In November 2006, the Veteran underwent EMG/NCS of the bilateral upper extremities as bilateral carpal tunnel syndrome was suspected.  He was diagnosed as having diffuse polyneuropathy, bilateral carpal tunnel syndrome, right meralgia paresthetica, bilateral C5 radiculopathy, and severe trapezius myospasm.  Dr. G.T.B. believed that the Veteran's diabetes was playing a significant role in the pathology of all of the above-mentioned conditions.  

On June 2007 VA examination, the examiner reviewed the Veteran's claims file.  The Veteran reported that he was diagnosed with diabetes mellitus in May 2003; however, for the past 10 to 12 years he had numbness in the middle and ring fingers bilaterally and sometimes involving the thumbs.  He also reported intermittent neck stiffness that sometimes radiated into the upper extremities.  

He underwent right carpal tunnel surgery in March 2007.  After examination, the examiner opined that it was less likely than not that the Veteran had an upper extremity peripheral neuropathy associated with diabetes mellitus.  The rationale was that while there is an association between diabetes mellitus and carpal tunnel syndrome, the Veteran had an onset of his symptoms a number of years prior to the diagnosis of diabetes mellitus.    

On VA examination in July 2009, the examiner diagnosed diffuse polyneuropathy in the lower and upper extremities.  The examiner opined that there was a mild sensory polyneuropathy affecting all four extremities that was consistent and most likely the result of, or caused by, the Veteran's service-connected diabetes.  

The examiner stated that the Veteran's carpal tunnel syndrome was a condition that preceded the onset of his neuropathy and could not be related to his diabetes, but was most likely a repetitive motion disorder more closely associated with the Veteran's work at Clemson University as a service provider.  

In an August 2009 addendum, the examiner stated that the carpal tunnel syndrome while not caused by diabetes might be "made more manifest" by the presence of diabetes. 

In a November 2009 addendum, the examiner opined that the Veteran's carpal tunnel syndrome was not aggravated, or caused, by diabetes.  The examiner clarified that the presence of diabetes and its attendant peripheral neuropathy made the symptoms more apparent to the Veteran, but did not in any way make the symptoms worse, nor did it create the symptoms.  

In sum, Dr. G.T.B. and Clemson Neurology, PC, have provided opinions linking the current peripheral neuropathy of the upper extremities, including, to the Veteran's service-connected diabetes.  These opinions; however, were not accompanied by any rationale.

The VA examiner provided multiple varying opinions in 2009; these opinions are of limited value inasmuch as they lack any consistency and are also not well supported by a rationale.

The June 2007 VA opinion was against the claim, but was premised on the proposition that diabetes was found after the onset of the peripheral neuropathy.  This history is not supported by the clinical record; although it is consistent with the Veteran's reports during the examination.  

The evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, the claim for service connection for upper extremity peripheral neuropathy is granted.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for bilateral peripheral neuropathy of the upper extremities is granted.  


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In his substantive appeal the Veteran reported that Dr. T.B. had told him that the arthritis in his lower back "could more likely than not be a result of my diabetes."  The Veteran is competent to report this information.  Jandreau.  The current record does not include the opinion reported by the Veteran.  An examination is needed to determine whether he has a current low back disability, and if so, whether the disability is related to diabetes or otherwise to service.

The Court has held that when VA has notice of favorable opinions provided by physician, it has an obligation to ask the claimant to submit such opinion. Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  In addition, VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

The July 2009 VA examination and August 2009 addendum reports contain opinions with regard to the neck disability claim.  They are inadequate; however, because while the VA examiner opined that the Veteran's cervical osteoarthritis was neither caused nor aggravated by diabetes; the examiner did not provide a rationale for this opinion.  An opinion is inadequate if unaccompanied by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board also notes that Dr. G.T.B. indicated that he believed that the Veteran's diabetes did contribute to his bilateral C5 radiculopathy and trapezius myospasm, but he provided no rationale for this opinion.   

Given that there is some evidence that suggests that the Veteran's service-connected diabetes mellitus aggravates his neck disability, a new VA examination with a rationale for each opinion is necessary.   

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a statement from Dr. G.T.B. linking a current low back disability to diabetes, or to complete authorization to obtain any records reporting such an opinion.

If VA is unable to obtain any records for which an authorization is submitted, advise the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be undertaken.

2.  Afford the Veteran a VA examination to determine whether any current neck or low back disability is related to diabetes mellitus or any other disease or injury in service.  

The examiner should review the claims folder and opine as to whether it is at least as likely as not (50 percent probability or more) that any current neck or low back disability had its onset in service, in the year immediately after service, or is otherwise the result of a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current neck or low back disability was caused by a service-connected disability, including diabetes mellitus and its complications.  

If not proximately caused by diabetes or other service connected disability; the examiner should opine as to whether any current neck or low back disability is aggravated by diabetes mellitus.  In this regard, the examiner should note whether there is medical evidence showing a base line of the neck or low back disability prior to the aggravation.

The examiner should address the November 2006 treatment record from Dr. G.T.B. indicating that the Veteran's diabetes could play a significant role in his cervical spine pathology. 

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

2. The AOJ should review the record to ensure that the remand instructions have been completed, and that the examination reports contain the information sought in this remand.

3. If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


